GRIFFIN, J.
Appellant, Lucky Burruss, appeals the order finding him in violation of probation and imposing a sentence of thirty months’ incarceration. We find no merit in appellant’s claims on appeal that the trial court erred in failing to grant a continuance of the hearing or the twin contentions that the trial court lacked jurisdiction or an adequate legal basis to revoke his probation. The State concedes, however, that the record does not contain the required written order revoking probation and identifying the condition of probation that was violated. Accordingly, we remand for entry of a written order consistent with the trial court’s oral pronouncement. Patt v. State, 876 So.2d 1278 (Fla. 5th DCA 2004). Resentencing will not be required.
REMANDED.
THOMPSON and PLEUS, JJ., concur.